DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Election/Restrictions
Claims 41, 52, 54 and 113-115 are allowable. The restriction requirement between the method for forming a pericellular nanofibril network on or near the surface of a target cell of Group I, the method for collecting a target cell secretome of Group V, a screening method for a target cell secretome of Group VI as set forth in the Office action mailed on April 3, 2019 and the new method of in vivo imaging, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 3, 2019 is partially withdrawn. Claims 55, 66, 74, 75, 77, and 116, directed to method for collecting a target cell secretome, a screening method for a target cell secretome, and method of in vivo imaging are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Applicants’ claim for the benefit of prior-filed applications 61/977,484 and 62/105,871 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 74, 77 and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the secretome target cells" in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no early reference to a plurality 
Claim 66 recites the limitation "the secretome target cells" in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no early reference to a plurality of secretome target cells, but to a singular target cell secretome (see claim 55); thus, it is unclear what other secretome target cells the limitation is referencing.
Claim 74 recites the limitation "the peptide" in line 2. There is insufficient antecedent basis for this limitation in the claim because there are more than one peptide previously recited (i.e., “peptides three to five D-amino acids in length” in claim 41) and it unclear which peptide the limitation is referencing.
Claim 77 recites the limitation "the temporal profiles of the target cell secretome" in line 3. There is insufficient antecedent basis for this limitation in the claim because there is no early recitation of temporal profiles; thus, it is unclear what profiles the limitation is referencing.
Claim 116 recites the limitation "the peptide" in line 3. There is insufficient antecedent basis for this limitation in the claim because there are more than one peptide previously recited (i.e., “peptides three to five D-amino acids in length” in claim 41) and it unclear which peptide the limitation is referencing.
Allowable Subject Matter
Claims 41, 52, 54, 55, 75, and 113-115 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The claims as amended satisfy the written description requirement of 35 U.S.C 112(a). The prior art does not teach or suggest forming a pericellular nanofibril network on a cancer cell the expresses a cell surface-bound enzyme having hydrolytic activity, secretes an enzyme having hydrolytic activity or both by contacting 
Conclusion
Claims 41, 52, 54, 55, 75, and 113-115 are allowed. Claims 66, 74, 77, and 116 are not allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658